Opinion by
Mb. Justice Heydbick,
The principles applicable to actions for false imprisonment and malicious prosecution have been so frequently discussed that a mere statement of them will be sufficient for the present ease. To maintain an action for false imprisonment it is enough in the first instance to show that the plaintiff has been deprived of his liberty without legal process. If the arrest was made by a peace officer it is a complete answer to show that there was reasonable cause to believe that a felony had been committed and that the person arrested was the perpetrator ; if by a private person, it is necessary to go one step farther and show that a felony had in fact been committed as well as *96that there was reasonable cause to believe that the defendant was guilty of the offence. Butin an action for malicious prosecution it is necessary to show not only the institution of a prosecution, but that it was instituted without probable cause and maliciously. The absence of probable cause being shown malice will ordinarily be inferred unless there be extenuating circumstances, such as that the prosecutor submitted the facts fully to counsel learned in the law and acted under his advice. What is probable cause and whether it exists in the proofs if believed is a question of law; whether the proof establishes the facts relied upon as constituting probable cause is a question for the jury. A full discussion of the subject and citation of numerous authorities may be found in the opinion of Tutrirket, J., in McCarthy v. De Armit, 99 Pa. 63.
In the present case it was in proof and is conceded that a felony had been committed the night before the plaintiff was arrested. It remains therefore only to consider whether the farther facts of which proof was given constituted, if found by the jury, reasonable cause to believe that that felony had been committed by the plaintiff. These facts are briefly, that on the day after the felony was committed the attention of the defendant was attracted by the expenditure of money by the plaintiff ; that a few hours later the plaintiff had registered at a hotel ina.:neighboring village and ordered dinner, and there passed a five dollar bill which the defendant recognized from some peculiarity about it as one that had been stolen from his safe the night before, and that learning that the defendant was at the same hotel the plaintiff immediately left without waiting for the dinner which he had ordered. If the plaintiff had been on trial for larceny of the bill the evidence of the identity of that which had been stolen with the one in his possession could not have been withheld from the jury, and the fact of identity being assumed it would have been the duty of the trial judge to instruct the jury that unexplained possession of the stolen property so soon after the theft was a fact from which his guilt might be inferred. It is true that the jury might not. have found the fact of identity. But when a high crime has been committed a citizen may certainly act upon such evidence as a court would submit to a jury as warranting a conviction. The law does not require even so much. Oftentimes hearsay *97is sufficient to justify a prosecution. In Bernar v. Dunlap, 94 Pa. 329, a prosecution for the larceny of certain gauntlets had been instituted by the defendant upon the mere statement of another person that he had seen the gauntlets in the possession of the plaintiff, the party accused, and that was held by this court to have been probable cause. So, too, in McCarthy v. De Armit, supra, unsworn statements made to a detective that the party arrested had committed a murder, and by the detective communicated to the mayor of a city, were considered probable cause. And in Fisher v. Forrester, 33 Pa. 501, deceptive appearances of an intent to injure the prosecutor were adjudged probable cause for a prosecution for malicious mischief. In the present case there was a much stronger showing of probable cause than in any of the cases cited. For this reason the second assignment of error is sustained.
The answer of the learned court below to the, plaintiff’s first point is objectionable in that it introduces a qualification that has no application to the facts of the case and in such manner as may have misled the jury. It is undoubtedly true that when a defendant in an action for a malicious prosecution seeks to escape from the inference of malice from a discharge of the accused by showing that before he commenced the prosecution he consulted counsel and was advised that he had probable cause, he must show that he laid his whole case fairly and honestly before his counsel. But in this case the defendant did not claim that he had consulted counsel before the arrest, but only sought to explain his absence from the hearing and parry the effect of the discharge by showing that the district attorney had advised him that after a commitment the magistrate had not jurisdiction to hear the complaint. At that stage of the case and with reference to his appearance or non-appearance at the hearing, it was enough to tell the district attorney the nature of the charge and what had been done without going into the facts upon which the charge was made.
For these reasons the judgment is reversed.